Case 1:20-cv-00209-FB-RML Document 40 Filed 03/25/21 Page 1 of 7 PageID #: 2470




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------x
  GOVERNMENT EMPLOYEES
  INSURANCE COMPANY ET AL.,                        MEMORANDUM AND ORDER

                        Plaintiff,                    Case No. 1:20-cv-00209-FB-RML

         -against-

  YAKOV ZILBERMAN, D.C., YAN Z
  CHIROPRACTIC, P.C., MAZ
  CHIROPRACTIC, P.C., SANFORD
  CHIROPRACTIC, P.C., DOS MANOS
  CHIROPRACTIC, P.C., JOHN DOES 1-
  10,

                         Defendants.
  ------------------------------------------------x
  Appearances:                                        For the Defendant:
  For the Plaintiff:                                  MATTHEW J. CONROY
  BARRY I. LEVY                                       MARIA CAMPESE
  SEAN P. GORTON                                      Schwartz, Conroy & Hack, PC
  MICHAEL A. SIRIGNANO                                666 Old Country Road, Suite 900
  Rivkin Radler LLP                                   Garden City, NY 11530
  926 RXR Plaza
  Uniondale, NY 115566


 BLOCK, Senior District Judge:

        Plaintiffs (collectively “GEICO”) bring this action against Yakov Zilberman,

 Yan Z Chiropractic, Maz Chiropractic, Sanford Chiropractic, Dos Manos

 Chiropractic, and John Does 1-10 alleging civil RICO violations, common law fraud,

 unjust enrichment, and aiding and abetting fraud. They also seek a declaratory


                                                 1
Case 1:20-cv-00209-FB-RML Document 40 Filed 03/25/21 Page 2 of 7 PageID #: 2471




 judgment that defendants have no right to receive payment for “pending bills

 submitted to GEICO under the names of the PC defendants.” ECF No. 1 at 47-48.

       GEICO now moves for a preliminary injunction to stay (1) “all No-Fault

 insurance collection arbitrations between the PC Defendants and GEICO pending

 before the American Arbitration Association (“AAA”) and all state court and civil

 court collection lawsuits between the PC Defendants and GEICO, until resolution of

 the instant federal court action” and (2) “enjoining the Defendants from commencing

 any new No-Fault insurance collection arbitrations or civil court collection lawsuits

 against GEICO on behalf of the PC Defendants, until resolution of the instant federal

 court action.” ECF No. 24-11 at 5.

       For the following reasons, GEICO’s motion is granted.

                        I. Motion for Preliminary Injunction

       In order to justify a preliminary injunction, the movant must establish “(1)

 either (a) a likelihood of success on the merits or (b) sufficiently serious questions

 going to the merits to make them a fair ground for litigation and a balance of

 hardships tipping decidedly in the movant's favor, and (2) irreparable harm in the

 absence of the injunction.” Kelly v. Honeywell Int'l, Inc., 933 F.3d 173, 183-84 (2d

 Cir. 2019) (internal citations and quotations omitted). “A showing of irreparable

 harm is ‘the single most important prerequisite for the issuance of a preliminary




                                            2
Case 1:20-cv-00209-FB-RML Document 40 Filed 03/25/21 Page 3 of 7 PageID #: 2472




 injunction.’” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d

 Cir. 2009) (quoting Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir.1999)).

    A. Irreparable Harm

       “Irreparable harm is injury that is neither remote nor speculative, but actual

 and imminent and that cannot be remedied by an award of monetary damages.”

 New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 660 (2d Cir. 2015).

       “Irreparable harm occurs where ‘an insurer is required to waste time

 defending numerous no-fault actions when those same proceedings could be

 resolved globally in a single, pending declaratory judgment action.’” Gov't Emps.

 Ins. Co. v. Moshe, No. 120CV1098FBRER, 2020 WL 3503176, at *1 (E.D.N.Y.

 June 29, 2020) (quoting State Farm Mut. Auto. Ins. Co. v. Parisien, 352 F. Supp.

 3d 215, 233 (E.D.N.Y. 2018)); see also Allstate Ins. Co. v. Elzanaty, 929 F. Supp.

 2d 199, 222 (E.D.N.Y. 2013) (“there is a concern here with wasting time and

 resources in an arbitration with awards that might eventually be, at best,

 inconsistent with this Court's ruling, and at worst, essentially ineffective”).

       There are at least 650 related civil lawsuits and 120 pending arbitrations that

 present a risk of inconsistent judgments. ECF No. 24-11 at 14. This establishes

 irreparable harm under well-established authority. See, e.g., Gov't Emps. Ins. Co. v.

 Wellmart RX, Inc., 435 F. Supp. 3d 443, 449 (E.D.N.Y. 2020), appeal dismissed

 (May 11, 2020).


                                            3
Case 1:20-cv-00209-FB-RML Document 40 Filed 03/25/21 Page 4 of 7 PageID #: 2473




    B. Serious Question Going to the Merits

       GEICO must demonstrate, at this stage, “sufficiently serious questions going

 to the merits to make them a fair ground for litigation and a balance of hardships

 tipping decidedly” in GEICO’s favor. Parisien, 352 F. Supp. 3d at 234.

       The complaint provides an extremely detailed overview of a complicated

 scheme in which the defendants are alleged to have (1) provided fraudulent

 healthcare services that were not medically necessary, (2) used billing codes that

 exaggerated the level and type of medical services provided in order to increase the

 charges submitted to plaintiffs, (3) provided the fraudulent medical services

 pursuant to the wishes of laypersons who were not licensed to provide healthcare

 services, and (4) relied upon illegal kickback arrangements in the advancement of

 the allegedly fraudulent scheme. See generally ECF No. 1.

       Numerous courts have found a “serious question going to the merits” under

 similar circumstances. See Elzanaty, 929 F. Supp. 2d at 222 (finding details

 regarding “a complicated scheme of alleged fraudulent activity” sufficient);

 Wellmart RX, Inc., 435 F. Supp. 3d at 453 (“GEICO easily meets the threshold of

 showing a serious question going to the merits”); Gov't Emps. Ins. Co. v. Cean,

 No. 19CV2363PKCSMG, 2019 WL 6253804, at *5 (E.D.N.Y. Nov. 22, 2019)

 (“GEICO has alleged, in significant detail, facts relating to Defendants’ fraudulent




                                          4
Case 1:20-cv-00209-FB-RML Document 40 Filed 03/25/21 Page 5 of 7 PageID #: 2474




 activity in its Complaint, describing fraudulent medical treatment, deceitful billing

 protocols, and an illegal kickback and referral scheme”).

       Accordingly, GEICO has satisfied this prong of the test.

    C. Balance of Hardships

       As the Court finds that there are “serious question[s] going to the merits,” it

 must further inquire as to whether that there is a “balance of hardships tipping

 decidedly” in plaintiff’s favor. Citigroup Glob. Markets, Inc. v. VCG Special

 Opportunities Master Fund Ltd., 598 F.3d 30, 33 (2d Cir. 2010); see also Jackson

 Dairy, Inc. v. H. P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979). The

 irreparable harms discussed previously also tip the equities in plaintiff’s direction.

 As Judge Chen explained in Cean,

       granting the stay and injunction will actually save all parties time and
       resources. Rather than adjudicating hundreds of individual claims in a
       piecemeal fashion, all claims can be efficiently and effectively dealt
       with in a single declaratory judgment action.

 2019 WL 6253804, at *5; see also Elzanaty, 929 F. Supp. 2d at 222 (finding that

 “all parties will benefit from having the issue of fraudulent incorporation

 determined in one action”).

       The balance of hardships clearly favors GEICO.




                                            5
Case 1:20-cv-00209-FB-RML Document 40 Filed 03/25/21 Page 6 of 7 PageID #: 2475




    D. Bond

       Rule 65(c) of the Federal Rules of Civil Procedure provides that “[t]he court

 may issue a preliminary injunction or a temporary restraining order only if the

 movant gives security in an amount that the court considers proper.” “A district

 court has a wide discretion to dispense with the bond requirement ‘where there has

 been no proof of likelihood of harm.’” Gov't Emps. Ins. Co. v. Mayzenberg, No.

 17-CV-2802, 2018 WL 6031156, at *10 (E.D.N.Y. Nov. 16, 2018) (quoting

 Donohue v. Mangano, 886 F. Supp. 2d 126, 163 (E.D.N.Y. 2012)).

       GEICO seeks to “waive the security requirement” because the “requested

 stay and injunction will not cause defendants any prejudice at all.” ECF No. 24-11

 at 25. As this Court has previously noted, “GEICO undoubtedly has the ability to

 pay if defendants prevail.” Moshe, 2020 WL 3503176, at *4. Moreover, there is

 ample support for GEICO’s request. See Wellmart RX, Inc., 435 F. Supp. 3d at 456

 (waiving the security requirement in light of the “systemic nature of fraud alleged

 in the complaint and the lack of prejudice to defendants resulting from a

 preliminary injunction”); Mayzenberg, 2018 WL 6031156, at *10 (E.D.N.Y. Nov.

 16, 2018) (not requiring security based on same considerations); Elzanaty, 929 F.

 Supp. 2d at 222 (same).

       Accordingly, the Court waives the security requirement of Rule 65(c).



                                          6
Case 1:20-cv-00209-FB-RML Document 40 Filed 03/25/21 Page 7 of 7 PageID #: 2476




                                    CONCLUSION

       GEICO’s motion for a preliminary injunction is GRANTED, and a

 preliminary injunction is issued (1) staying all of defendants’ pending arbitrations

 and civil collection lawsuits against GEICO and (2) enjoining defendants from

 commencing new no-fault arbitrations and litigations against GEICO until

 resolution of the instant federal court action.

 SO ORDERED.

                                                   _/S/ Frederic Block_________
                                                   FREDERIC BLOCK
                                                   Senior United States District Judge

    Brooklyn, New York
    March 25, 2021




                                            7
